Citation Nr: 0308685	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-01 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right shoulder acromioclavicular 
capsulitis.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for snapping right hip syndrome.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to 
September 1996.  This appeal arises from an August 1997 
rating decision of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO). 

In June 2002, the Board undertook additional development of 
the veteran's claims.  That development is now complete, and 
the case is ready for adjudication.

The Board notes that in August 2001, the veteran appeared to 
raise additional issues of entitlement to service connection 
for various disabilities and to a total rating based on 
individual unemployability.  These issues are referred to the 
RO for initial consideration.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Since September 1996, the veteran's right shoulder 
disorder is manifested by pain with abduction, with no other 
limitation of motion or joint dysfunction based on pain, 
weakness, fatigue, or lack of endurance following repetitive 
use or during flare-ups.  There is not limitation of arm 
motion at the shoulder level, ankylosis of the scapulohumeral 
articulation, impairment of the humerus, or nonunion or 
dislocation of the clavicle or scapula.  

3.  Since September 1996, the veteran's right hip disorder 
has been manifested by moderate disability; there is no 
ankylosis or measurable limitation of range of right hip 
motion; the most recent examiner noted pain with external 
rotation; there was no additional limitation of motion or 
joint function based on pain, weakness, fatigue, or lack of 
endurance following repetitive use or during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right shoulder acromioclavicular capsulitis since 
September 1996 have not been met.  38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5200-5203 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for right hip snapping syndrome since September 1996 have not 
been met.  38 C.F.R. Part 4, Diagnostic Codes 5250, 5252, 
5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law, in part, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the November 
1997 statement of the case (SOC) of the laws and regulations 
pertaining to his claims for increased ratings.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claims, and the veteran has 
been adequately informed as to the type of evidence that 
would help substantiate his claims. 

A May 2002 letter notified the veteran that his case was 
being submitted to the Board and that he could submit 
additional evidence within 90 days or prior to the Board's 
decision, whichever came first.  In June 2002, the Board 
undertook development of the veteran's claims.  Pursuant to 
that development, private medical records were obtained.  In 
February 2003, the Board sent the veteran a letter that 
informed him of the evidence obtained as a result of the 
development, including the private medical records it had 
obtained, and solicited any additional evidence or argument 
that the veteran had in response.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand or additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Right Shoulder

The service medical records show complaints of right shoulder 
pain and popping.  Service connection for right shoulder 
acromioclavicular capsulitis was granted in August 1997.  A 
noncompensable evaluation was assigned from September 1996.  
The veteran disagreed with this initial evaluation.  A 
hearing officer's decision dated in September 2000 increased 
the evaluation to 10 percent, also effective from September 
1996.  The veteran has continued to disagree with the 
evaluation.

The veteran's right shoulder disability has been rated as 
analogous to degenerative arthritis, with a 10 percent 
evaluation assigned based on noncompensable limitation of 
motion of a major joint.  A 20 percent evaluation under this 
code would require involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2002).  

Under Code 5201, limitation of arm motion at the shoulder 
level would merit a 20 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5201 (2002).  A higher rating would also be 
appropriate if ankylosis of the scapulohumeral articulation, 
impairment of the humerus, or nonunion or dislocation of the 
clavicle or scapula were shown.  38 C.F.R. Part 4, Diagnostic 
Codes 5200, 5202, 5203 (2002).  

A VA examination was conducted in November 1996.  The veteran 
did not report any should pain at the examination.  On 
examination, there was no swelling or instability of the 
right shoulder.  He had complete range of motion of both 
shoulders.  There was no muscle atrophy of the upper 
extremities.  The diagnosis was right shoulder 
acromioclavicular joint capsulitis.

The veteran reported right shoulder pain on a February 1998 
private treatment record.  On an October 1998 VA outpatient 
record, the veteran complained of right shoulder discomfort.  
On examination, there was full range of motion and strength 
of all extremities.  Right shoulder X-ray was normal.

A VA examination was conducted in August 2000.  The veteran 
reported ongoing occasional right shoulder pain, associated 
with rainy days and lifting his arm above shoulder height.  
The examiner stated that the veteran had pain when lifting 
heavy objects to shoulder height.  Range of motion of the 
right shoulder was measured as flexion to 180 degrees, 
abduction to 180 degrees, internal and external rotation to 
90 degrees each.  He had a pop in his right acromioclavicular 
joint when going from 160 degrees to 90 degrees of abduction.  
This was associated with pain at the acromioclavicular joint.  
The examiner stated that there was no additional limitation 
of motion or joint function based on pain, weakness, fatigue, 
or lack of endurance following repetitive use or during 
flare-ups.  He had negative Rowe, Feagin, drop arm, and speed 
tests.  There was tenderness to palpation of the 
acromioclavicular joint.  No ankylosis was present.  There 
were no signs of inflammatory arthritis.  X-ray study of the 
right shoulder with traction was normal.  The diagnosis was 
right shoulder acromioclavicular joint sprain. 

There is no showing of the involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations required for a 20 percent 
evaluation under Code 5003.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2002).  In fact, there is no showing of arthritis 
or any other degenerative joint changes.  Nor does the record 
show limitation of arm motion at the shoulder level, 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, or nonunion or dislocation of the clavicle or 
scapula.  38 C.F.R. Part 4, Diagnostic Codes 5200-5203 
(2002).  

The medical evidence noted above shows that the veteran has 
no measurable limitation of range of right shoulder motion.  
The most recent examiner noted pain with abduction, however 
he specifically stated that there was no additional 
limitation of motion or joint function based on pain, 
weakness, fatigue, or lack of endurance following repetitive 
use or during flare-ups.  The Board finds that the complaints 
of pain on motion and tenderness to palpation of the shoulder 
provide the basis for the current 10 percent evaluation.  
Another basis for warranting the current compensable 
evaluation is the veteran's reported pain on use.  However, 
as noted above, there are no current signs of weakness, 
atrophy or other dysfunction to warrant a rating higher than 
the 10 percent evaluation currently assigned.  Thus no 
additional disability based on functional loss is 
appropriate.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for right shoulder acromioclavicular capsulitis 
since September 1996 is not warranted.  See Fenderson, supra.

Right Hip

The service medical records show a diagnosis of snapping 
right hip in July 1996.  Service connection for snapping 
right hip syndrome was granted in August 1997.  A 
noncompensable evaluation was assigned from September 1996.  
The veteran disagreed with this initial evaluation.  A 
hearing officer's decision dated in September 2000 increased 
the evaluation to 20 percent, also effective from September 
1996.  The veteran has continued to disagree with the 
evaluation.

The veteran's right hip disability has been rated as 
analogous to impairment of the femur under Code 5255.  The 
current 20 percent evaluation contemplates moderate hip 
disability.  Marked hip disability would merit a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5255 (2002).  

Under Code 5252, limitation of thigh flexion to 20 degrees 
would merit a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5252 (2002).  A higher rating would also be 
appropriate if ankylosis of the hip were shown.  38 C.F.R. 
Part 4, Diagnostic Code 5250 (2002).  

A VA examination was conducted in November 1996.  On 
examination, there was no objective evidence of pain on 
motion of any movement of the right hip.  There was negative 
Patrick sign, but tenderness to palpation on the right hip 
subtrochanteric bursa.  There was mild crepitation of the 
right hip joint.  There was full and complete range of right 
hip motion.  There was normal muscle strength and no atrophy 
of all right hip muscles.  The diagnosis was snapping right 
hip syndrome.  

A VA examination was conducted in August 2000.  The veteran 
reported aching of the right hip, with increased pain with 
weightbearing, complaints of snapping and pain with rotation 
or pivoting on this right lower extremity.  The veteran 
reported a snapping right hip about every other day, and 
described pain of nine or 10 on a scale of one to 10 lasting 
from five to 15 minutes at a time.  Sitting or shifting 
weight to the other leg alleviated the pain.  The veteran was 
unable to sit or stand for long periods of time, and unable 
to run or walk for a long time.  Ranges of right hip motion 
were as follows:  flexion to 135 degrees; abduction to 45 
degrees; internal rotation to 30 degrees; external rotation 
to 90 degrees; and extension to zero degrees.  The examiner 
noted that external rotation was painful in the anterior and 
posterior hip areas.  The examiner stated that there was no 
additional limitation of motion or joint function based on 
pain, weakness, fatigue, or lack of endurance following 
repetitive use or during flare-ups.  There was tenderness to 
palpation at the anterior limb coxofemoral joint at the 
greater trochanter.  There was positive Patrick test with 
painful anterior and lateral hip.  The veteran ambulated 
without assistive devices or limp.  He had equal step length 
and normal cadence.  No ankylosis was present.  There were no 
signs of inflammatory arthritis.  X-ray study of the right 
hip was normal.  The diagnosis was right snapping hip 
syndrome. 

The medical evidence noted above shows that the veteran has 
no measurable limitation of range of right hip motion.  The 
most recent examiner noted pain with external rotation, 
however he specifically stated that there was no additional 
limitation of motion or joint function based on pain, 
weakness, fatigue, or lack of endurance following repetitive 
use or during flare-ups.  The Board finds that the complaints 
of pain on motion and tenderness to palpation of the hip 
provide the basis for finding moderate hip disability 
warranting the current 20 percent evaluation.  The record 
does not demonstrate marked hip disability; as noted, the 
veteran has full range of motion and walks without assistive 
devices or limp.  The current 20 percent evaluation is based 
in part on the veteran's reported pain on use of the hip.  
However, as noted above, there are no current signs of 
weakness, atrophy or other dysfunction to warrant a rating 
higher than the 20 percent evaluation currently assigned.  
Thus no additional disability based on functional loss is 
appropriate.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).

Since thigh flexion is not limited to 20 degrees, a higher 
evaluation is not appropriate under Code 5252.  38 C.F.R. 
Part 4, Diagnostic Code 5252 (2002).  Similarly, as ankylosis 
has not been shown, a higher rating would not be merited 
under Code 5250.  38 C.F.R. Part 4, Diagnostic Code 5250 
(2002).  

Accordingly, the Board concludes that an evaluation in excess 
of 20 percent for snapping right hip syndrome since September 
1996 is not warranted.  See Fenderson, supra.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

